Upon the pleadings the case is this: Aaron Headen died intestate in 1848, leaving a widow and six children surviving him, namely, John, Susan, Rachel, Temperance, Elizabeth and Dolly. He had three other children who died in his lifetime, namely, Sarah, Mary and Rebecca. Sarah married one Brooks, and had five children, viz.: Elizabeth, Sarah, Jane, Thomas, and Susan. Mary also married and had one daughter, Elizabeth Fooshee; and Rebecca married one Adams, and had three children, viz.: Agnes, James, and John; and all those grandchildren survived their grandfather.
The intestate in his lifetime gave and conveyed to his son, John, two slaves, and also a tract of land in fee. The slaves were of less value than one-tenth of his personal estate; but they and the land together considerably exceeded one-ninth part of his whole estate, real and personal. He also made sundry gifts of slaves by deeds to some of his other children, as follows: To Susan, two; to Rachel, six; to Temperance, four; to Elizabeth, three; to Dolly, three; to Sarah Brooks, one; and to Rebecca Adams, two. He put into the possession of his daughter, Mary, a female slave, who had two children, and upon the death of Mary, her only child, Elizabeth Fooshee, took them. The intestate afterwards made an oral gift of another slave to Elizabeth Fooshee, and in the lifetime of the intestate she sold that slave for $700; and the intestate likewise conveyed to her by deed of gift the woman and two children, which had been in the possession of her mother, Mary. *Page 117 
Besides the slave conveyed to his daughter, Sarah Brooks, the      (161) intestate put into her possession another female slave, who had issue four children in the lifetime of said Sarah; and after her death the intestate by deeds of gift conveyed one of those slaves to each of her said five children for life, with remainder to his other children.
John, the son, administered on the intestate's estate; and, after discharging the debts and charges, he has a surplus in money and a considerable number of slaves for distribution. He filed this bill against the widow, the surviving children, and also the grandchildren, praying that the rights of the parties may be declared in several particulars mentioned, and the plaintiff made safe in the distribution of the personal estate under the direction of the Court.
One of the points stated is, whether the slaves, which were conveyed to the respective grandchildren, and had been in the possession of their mothers, are to be brought into hotchpot as advancements, either to the grandchildren or the mothers. They are not. The grandchildren are not entitled to a distributive share in their own rights, but as representing the respective mothers. They are therefore bound to bring in the gifts to their parents, but not those to themselves. There was no effectual gift of the slaves to the mothers, according to the Act of 1806; but they were conveyed directly to the several grandchildren. The statute of distributions is restricted to gifts from a parent to a child, and does not include donations to grandchildren.
Other points are, as to the share of the widow; and what is the effect of the advancements to John, as between him and his sisters, and those representing them, and as between them and the widow.      (162) It is settled, that under the words, "child's part," in the act of 1784, advancements to children are to be brought in for the benefit of the widow as well as that of other children. Davis v. Duke, 1 N.C. 526. Consequently, she is entitled here to the benefit of those made to the children themselves, consisting of personalty. The effect of the advancement in realty to the son depends on Laws 1844, c. 51. This may be considered, first, as between him and the other children. The Court is of opinion, that he is excluded from participating with them in the personalty, inasmuch as the gifts of the two kinds of estate to him exceed in value one-ninth part of the whole estate — that is, a share thereof reckoned according to the number of children. It is true, the act does not provide for the case of advancement, to the same child of both kinds of property; for it was not necessary to do so in order to give *Page 118 
effect to the purpose of the Legislature; which was to establish a perfect equality in the division of the intestate's whole estate, real and personal, amongst his children, excepting only, that no property given be a parent to a child is in any case to be taken away. In order to carry out that purpose, the first section enacts, that an excessive advancement of personalty shall be charged to the share of the real estate of the child advanced. It is plain, that it ought to be thus charged, whether the share of the real estate, to which the child may be entitled, be a full share, or one diminished by reason of a partial advancement in land. The next section makes a similar provision, when the excessive advancement is in real estate. Whatever the proportion of such share may be, which belongs to the child in one kind of property, an excessive provision in the other kind is, in respect of the excess, to be a deduction from it. And it was not necessary to make an express provision for the case of an advancement in each kind, because the (163) Statute of Descents and that of Distributions (which the act of 1844 amends), had already provided for the case of a partial advancement of their kind, and the act of 1844 does not alter them, as far as it is consistent with them. In this case the excessive advancement was in land, as it must be understood, since it is stated, that the two negroes given to the son were not equal in value to a share of the personalty, but that they and the land, together, were of a greater value than a child's share of both the real and personal estates. The case of an excessive advancement in land falls under the second section of the act. That provides, that "when any person shall die intestate, seized and possessed of any real estate, who had settled any real estate on a child of more value than is equal to the share which shall descend to the other children," such child shall, in the distribution of the personal estate, be charged with the excess in value of the settled lands. It does not appear that the intestate owned any land at the time of his death, and it cannot be assumed that he did. Whence it may be argued, that the case is not within the act, which speaks of an intestate, who dies "seized and possessed of real estate." But that cannot be the true sense of this section, though it be literally thus expressed. The second section was intended to be merely correlative to the first: the one, providing for an excess of advancement in personalty, and the other in realty. There is no expression in the first section to tie it up to the case in which the intestate died possessed or entitled to personalty; but the language is, "that when any person shall die intestate, who had in his or her lifetime advanced to any child personal property of value more than equal to the distributive share of the personal estate, such child shall, in the division of the real estate, if there be any, be charged with the excess in value." These words include any and every person *Page 119 
advancing a child in personalty; and the only terms of restriction are, "if there be any," and they apply, not to the personal estate   (164) out of which the advancement was made, but to the real estate from which the child, thus excessively advanced, is excluded. It is clear, then, that if the parent give to one child his whole personal property and leave nothing but land at his death, that child is, under the first section, excluded from the real estate, either in whole or part, according to the value of the advancement and of the real estate. Now, the second section, respecting excessive advancements in real estate, is expressed in terms precisely equivalent, reddendo singula singulis, with the exception of the words, "seized and possessed of any real estate," being applied to the intestate at his death. It seems to be palpably certain, that they were introduced inadvertently, and cannot control the construction of that part of the act. It would destroy the harmony of the two clauses, and be absurd in itself. It would be singular indeed, that a child, advanced in land above the value of share of both kinds of estates, should not be admitted to a share of the personalty, if the parent left lands for the other children; but that, if the parent left no lands, as a provision for his other children, then the advanced child should come in for an equal share of the personalty with the others; in other words, that the more destitute the other children were left, the greater share the advanced child should have. It seems impossible to impute such a purpose to the Legislature; or that it could have been meant, that an excess of advancement in one kind of estate should be charged to the child's share in the other kind, when, under the very same circumstances, an excess of advancement in the latter would not be chargeable to the share in the former. The result is, that, notwithstanding those words, "seized and possessed of any real estate," the intention of the provision was not, that an excess in land should be charged to the child in the distribution of the personal estate, provided the parent left   (165) other real estate as well as personalty; but it was, that such excess shall be thus charged at all events whenever there is personal estate to be distributed. Consequently, the son is not entitled to any more of the personal estate.
The Court, however, is of opinion, that the son's exclusion, so far as it arises from the advancement in land, is as between him and other children, or their representatives, only; and that the land is not to be brought in for the benefit of the widow. The act is in terms confined to children and their representatives; it being meant to establish an equality between them, and nothing more. In the next place, the provision for the widow out of the husband's real estate is secured in a different form; that is, as dower in one-third of that left by him or conveyed with intent to defeat her right of dower. Having made that *Page 120 
competent provision for her in the land, the law, next, gives her a child's part of the personal estate, as a distinct fund. The act of 1844 does not purport to give her more than a child's part in any case; and the law would be untrue to its policy if it were to enlarge the widow's share of the personalty, by estimating with it an advancement in land to a child and giving her in personalty a share of the aggregate in absolute property, as against all the children. There could have been no such intention; and the widow's share of the personalty is to be ascertained, just as it would be, if the act of 1844 had not been passed. Consequently, if a child be advanced in personalty to the value of a full share thereof, the advancement and that child are both to be thrown out, and the personalty on hand divided between the widow and the other children. But, as the advancement is personalty to the son, in this case, was of less than his share, or tenth part, of the personal estate, it is normally certain, that, but for the act of 1844, he would have brought it in, and have had his full share made up to him. As respects the widow, it (166) must be brought in for the purpose of giving her a child's part, or one-tenth of the whole personalty, including that advancement and such others in personalty as are not full advancements of that kind of property. That is necessarily so, in order to keep the widow to her child's part; for, unless the partial advancement to the son in slaves be brought in, the widow would have a ninth part of the personalty, which was left by the husband or advanced to the other children, while there are in fact nine children, and the one excluded did not receive an aliquot part of the personalty, reckoning by the whole number of children and the widow; whereas, at most, she cannot have more than a child's part or one-tenth of the whole personal estate, including advancements in it. The widow's share is, therefore, to be first ascertained, upon the basis of a division of the personalty by itself (including partial advancements) between her and all the children, under the act of 1784; and after taking out her share, the remaining fund is devisible among the other eight children, or such of them as were not fully advanced, and their representatives.
PER CURIAM.                                 Declared accordingly.
Cited: Daves v. Haywood, 54 N.C. 257; Shiver v. Brock, 55 N.C. 140,141; Worth v. McNeill, 57 N.C. 276; Arrington v. Dortch, 77 N.C. 369. *Page 121 
(167)